              Case 2:18-cv-00565-APG-DJA Document 46 Filed 09/30/20 Page 1 of 2




 1                                  UNITED STATES DISTRICT COURT

 2                                          DISTRICT OF NEVADA

 3 MICHAEL ANTHONY NELSON,                                       Case No.: 2:18-cv-00565-APG-DJA

 4              Petitioner,                                  Order Granting Motion for Leave to Seal
                                                                          Documents
 5 v.
                                                                             [ECF No. 39]
 6 WARDEN HOWELL, et al.,

 7              Respondents.

 8             The Respondents have filed a motion to seal documents. ECF No. 39. The seek to seal

 9 Exhibits 2, 10, 11, 16, 21, 23, 28, 32, 34, 36, 39, 43, 51, 81, 101, 102, 105, 120, 156, 157, 178,

10 179, and 211 because they contain the name of a witness who is a minor, the birth dates of

11 witnesses, and social security numbers. The respondents should have redacted these personal-

12 data identifiers from the exhibits and filed unredacted copies of these exhibits under seal. See LR

13 IC 6-1(a), (b).

14             Compelling reasons exist to seal these documents because they contain personal-data

15 identifiers. See Kamakana v. City and County of Honolulu, 447 F.3d 1172 (9th Cir. 2006). The

16 Clerk of the Court will need to seal these documents because the respondents cannot go back to

17 change their filings. 1 However, the exhibits include documents such as trial transcripts, motions,

18 and appellate briefs. The public needs access to those documents to understand the court’s

19 rulings. The respondents will need to file redacted, publicly available copies of those exhibits.

20             I THEREFORE ORDER that the respondents’ motion for leave to seal documents (ECF

21 No. 39) is GRANTED.

22

23
     1
         The Clerk of the Court already has restricted access to all but three of the listed exhibits.
         Case 2:18-cv-00565-APG-DJA Document 46 Filed 09/30/20 Page 2 of 2




 1        I FURTHER ORDER the clerk of the court to seal exhibits 2 (ECF No. 20-2), 10 (ECF

 2 No. 20-10), 11 (ECF No. 20-11), 16 (ECF No. 20-16), 21 (ECF No. 20-21), 23 (ECF No. 20-23),

 3 28 (ECF No. 20-28), 32 (ECF No. 20-32), 34 (ECF No. 20-34), 36 (ECF No. 21), 39 (ECF No.

 4 21-3), 43 (ECF No. 21-7), 51 (ECF No. 21-15), 81 (ECF No. 22-5), 101 (ECF No. 22-25 and 22-

 5 26), 102 (ECF No. 22-27), 105 (ECF No. 22-30), 120 (ECF No. 23-9), 156 (ECF No. 24-10),

 6 157 (ECF No. 24-11), 178 (ECF No. 24-32), 179 (ECF No. 24-33), and 211 (ECF No. 25-30).

 7        I FURTHER ORDER the respondents to file redacted, publicly available copies of these

 8 exhibits by December 1, 2020.

 9        DATED this 30th day of September, 2020.

10

11
                                                    ANDREW P. GORDON
                                                    UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23



                                                2
